NO. 12-04-00232-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§


IN RE: LYNWOOD T. MOORE,                       §     ORIGINAL PROCEEDING
RELATOR

§




 
MEMORANDUM OPINION
            Relator Lynwood T. Moore filed a petition for writ of habeas corpus on July 15, 2004.  The
petition did not comply with Texas Rule of Appellate Procedure 52.3(h).  On August 5, 2004, this
Court issued an Order requiring Moore to amend his petition to conform to the requirements of Rule
52.3(h).  The amended petition was due to be received by the Clerk of this Court not later than
5:00 p.m., August 16, 2004.  
            Moore has not filed an amended petition as required by our August 5 Order.  Accordingly,
the petition for writ of habeas corpus is denied.

                                                                                                     DIANE DeVASTO 
                                                                                                              Justice


Opinion delivered August 18, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.







(PUBLISH)